Citation Nr: 0422759	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  98-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the residuals of exposure to 
lysergic acid diethylamide (LSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).

Procedural History

The veteran served on active duty from March 1950 to March 
1951.

In 1975, the RO received the veteran's claim of entitlement 
to service connection for claimed residuals of LSD exposure 
during service.  An October 1975 rating decision denied the 
veteran's claim.  The RO determined that there was no 
evidence that the veteran had participated in LSD experiments 
in service and no evidence of any residuals resulting from 
those alleged experiments.  The veteran was notified of this 
decision in an October 1975 letter from the RO.  She did not 
appeal that determination.

In 1997, the veteran filed a claim for service connection of 
post-traumatic stress disorder (PTSD) as secondary to sexual 
assault or alternatively as a residual of 
LSD exposure during service.  A January 1998 rating decision 
denied the claim.  The veteran disagreed with the January 
1998 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 1998.

This case was previously before the Board in September 2000, 
at which time it was restyled as separate claims for service 
connection of PTSD and a request to reopen the veteran's 
previously denied claim for service connection of LSD 
exposure.  Both claims were remanded to the RO for further 
action.  

Service connection for PTSD was granted in a March 2002 
rating decision.
The matter of the veteran's entitlement service connection 
for PTSD accordingly has been resolved and is no longer 
before the Board.

The issue of whether new and material evidence has been 
received which is sufficient to reopen the previously-denied 
claim for service connection for residuals of LSD exposure is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.

 Issue not on appeal

In the March 2002 rating decision which granted service 
connection for PTSD, a 70 percent disability rating was 
assigned.  A March 2003 RO decision continued the 70 percent 
rating.   To the Board's knowledge, the veteran has not 
disagreed with the assigned disability rating.  The matter of 
increased rating for the service-connected PTSD is not in 
appellate status and will be addressed no further herein.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability].
The Board notes in this connection that the RO also granted 
the veteran a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective as of the date of service connection for PTSD.  


REMAND

The veteran seeks to reopen her claim for service connection 
of residuals of alleged in-service LSD exposure.  
Essentially, she contends that while undergoing treatment for 
depression at a naval hospital in 1950 and 1951 she was given 
LSD as part of an experiment.  For the reasons explained 
immediately below the Board has found that a remand is in 
order.

In its September 2000 remand, the Board requested that the 
AOJ attempt, to the extent feasible, to obtain any available 
documentation indicating whether or not the veteran was given 
LSD during service.  A review of the record reveals that AOJ 
received confirmation from the service department in April 
2003 that there is not of record any information 
corroborating the veteran's asserted exposure to LSD during 
service.  In addition, the Board directed the AOJ to 
readjudicate the issue on appeal.  
It does not appear that this has been accomplished.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.

The Board observes, as it did in the Introduction, that 
service connection has been granted for PTSD.  TDIU has also 
been granted, both effective as of the date of the veteran's 
claim in 1997.  This appears to be effectively a full grant 
of the benefits sought on appeal.   The Board believes that 
the veteran should be contacted through her representative in 
order to ascertain whether she wishes to continue with her 
appeal and if so exactly what residuals of LSD exposure she 
is claiming, aside from PTSD. 

Accordingly, this case is REMANDED to VBA for the following 
action:

1.	In light of the grant of the veteran's claim of 
entitlement to service connection for PTSD and 
TDIU, VBA should contact the veteran's 
representative in order to determine whether 
the veteran wishes to continue with her appeal 
and if so precisely what current residuals of 
her alleged exposure to LSD are claimed.  

2.	After receiving clarification from the veteran's 
representative as to what additional benefits, if 
any, 
are sought and undertaking any additional 
development which it deems to be 
necessary, VBA should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for the residuals of LSD 
exposure. If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




